*329Judgment, Supreme Court, New York County (Arlene R. Silverman, J.), rendered July 18, 2006, convicting defendant, upon her plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing her, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The officer, who was experienced with gravity knives, observed what he recognized as such a knife when he saw its clip, its curved top, and part of its blade. This provided the officer with, at least, reasonable suspicion that defendant possessed an illegal weapon (see e.g. People v Carter, 49 AD3d 377 [2008], lv denied 10 NY3d 860 [2008]). Moreover, the officer merely approached defendant, identified himself as a police officer, and told defendant that he was stopping her because of the knife in her pocket. It was only after defendant’s hand moved toward the knife that the officer, concerned for his own safety, removed the knife. Concur—Tom, J.E, Andrias, Friedman, Catterson and Acosta, JJ.